ON RE-HEARING.
In the petition for re-hearing it is urged that, if the provision in the will in favor of the four daughters is sufficiently certain to transmit an interest or estate, it must be an estate in fee simple, or a conditional limitation, in support of which Monroe v. Hall, 97 N. C. 206, is cited. That case decided that, in a grant to a woman as long as she remains single, her grantee in a deed, made prior to her death, takes at her death unmarried, a fee simple. It is then insisted that the provision so construed is repugnant to, and irreconcilable with the previous devisees of the farm to the sons and therefore void. It cannot be so construed. We must look to the whole will and give every part of it effect if possible. At common law the devise would have been of a de-feasible estate for life, there being no words of inheritance in the clause. 2 Bl. Com. 156. Under our statute Code, chapter 71, section 8, the language imports a defeasible fee simple “unless a contrary intention shall appear by the will, conveyance or grant.” The English statute 1 Vic. chapter 26, section 28, is very much like ours. Under that statute it has been held that if the same land be given in one part of the will to A. and in another to B. the presence of words of limitation in the latter gift, and their absence in the former, are material to correct the apparent contradiction and to show that the testator meant a gift to A. for life with remainder to B. in fee. Jarman on Wills 1135; Grovenor v. Watkins, 6 Law Rep. C. P. 500.

Reversed.